Bioll, J.,
concurring specially. I agree that there was no merit in the motion to dismiss the writ of error. I also agree to the judgment of affirmance, but I can not concur in the view that the mayor and council could not, in the exercise of a proper discretion, restrict the evidence to affidavits and documents. This question, as to the method of procedure, was not considered or dealt with in the former decision, and therefore it is open for decision at this time. It is my opinion that the mayor and council could restrict the evidence as indicated, without a violation of any right of the taxpayers, provided such action was taken in good faith and with no intention of depriving the parties of a fair and impartial hearing. State ex rel. v. Cary, 166 Wis. 103 (163 N. W. 645); Tomlinson v. Board, 88 Tenn. 1 (12 S. W. 414, 6 L. R. A. 207) ; Board v. Johnson, 178 Ky. 287 (199 S. W. 8); Ballard v. Hunter, 204 U. S. 241 (27 Sup. Ct. 261, 51 L. ed. 461); Simon v. Craft, 182 U. S. 427 (21 Sup. Ct. 836, 45 L. ed. 1165); City of Macon v. Benson, 175 Ga. 502, 508 (166 S. E. 26), and cit. I agree, however, with the views expressed in the second division of the special concurrence by Mr. Justice Gilbert, and concur in the judgment solely upon the ground there stated.